Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a pixel circuit and associated display device. The pixel circuit includes: a pixel unit including: an operation current generating module including a gate voltage terminal and a drain voltage terminal and adapted to generate an operation current based on a voltage at the gate voltage terminal; and a light-emitting control module connected in series with the operation current generating module and adapted to control whether or not to provide the operation current to a light-emitting device based on a light-emitting control signal; and a driving control circuit, including: a feedback module for receiving a first input voltage and a data current and adapted to provide a feedback loop between the gate voltage terminal and the drain voltage terminal; and a data current module adapted to provide the data current.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a pixel circuit including, inter alia, 
a driving control circuit comprising: 
a feedback module for receiving a first input voltage and a data current and adapted to provide a feedback loop between the gate voltage terminal and the drain voltage terminal; and 
a data current module adapted to provide the data currents, 
wherein the data current module is connected to a data voltage terminal, and the data current module is adapted to generate the data current based on a voltage at the data voltage terminal; and 

a driving control circuit comprising: 
a feedback module for receiving a first input voltage and a data current and adapted to provide a feedback loop between the gate voltage terminal and the drain voltage terminal; and 
a data current module adapted to provide the data current, 
wherein the operation current generating module comprises: 
a driving module comprising a control terminal connected to the gate voltage terminal through a first gating module and adapted to generate the operation current based on a voltage at the control terminal of the driving module, wherein the first gating module is turned on or turned off under control of a first gating control signal; 
a second gating module, through which an output terminal of the driving module is connected to the drain voltage terminal, wherein the second gating module is turned on or turned off under control of a second gating control signal; and 
a voltage maintaining module configured to maintain the voltage at the control terminal of the driving module when the first gating module is turned off, of claim 6 (see gate voltage terminal g’, drain voltage terminal d’, operation current generating module 2, feedback module 3, and data current module 4; fig. 3); and 
a driving control circuit comprising: 

a data current module adapted to provide the data current, 
wherein the feedback module comprises a voltage buffer, and the voltage buffer comprises a first input terminal connected to the drain voltage terminal and to an output terminal of the data current module, a second input terminal for receiving the first input voltage, and an output terminal connected to the gate voltage terminal, of claim 14 (see gate voltage terminal g’, drain voltage terminal d’, feedback module 3, and data current module 4; fig. 3).
Kwon (US 2007/0200804) teaches a pixel circuit controlled by a comparing part.  Specifically, Kwon teaches pixel 142, comparator 241, and control part 242 that correspond to claimed operation current generating module and light-emitting control module, feedback module 3, and control part 242 in general (fig. 5).  However, the detailed configurations do not correspond at all.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628